Exhibit 10.1

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

PATENT PURCHASE, LICENSE AND SETTLEMENT AGREEMENT

THIS PATENT PURCHASE, LICENSE AND SETTLEMENT AGREEMENT (“Agreement”), is entered
into and effective on this 20th day of December, 2011 (“Effective Date”), by and
among The Nielsen Company (US) LLC, a Delaware limited liability company having
a business address at 770 Broadway, New York, NY 10003 (“Nielsen US”), and
NetRatings LLC, a Delaware limited liability company having a business address
at 770 Broadway, New York, NY 10003 (“NetRatings”, collectively with Nielsen US,
“Nielsen”), on the one hand, and comScore, Inc., a Delaware corporation having a
business address at 11950 Democracy Drive, Suite 600, Reston, VA 20190
(“comScore”), on the other hand. Nielsen US, NetRatings and comScore may be
referred to herein individually as “Party” and collectively as the “Parties.”

RECITALS

A. Nielsen US commenced a civil action against comScore in the United States
District Court for the Eastern District of Virginia, Norfolk Division, bearing
docket number 2:11-cv-00168-MSD/TRJ (the “Norfolk Action”), in which Nielsen US
asserted infringement of United States Patent Nos. 6,115,680; 6,418,470;
7,376,722; 7,386,473; and 7,613,635;

B. comScore denies the claims asserted by Nielsen US in the Norfolk Action;

C. comScore asserted counterclaims of infringement of United States Patent Nos.
7,849,154 and 7,685,275 in the Norfolk Action;

D. Nielsen US denies the counterclaims asserted by comScore in the Norfolk
Action;

E. comScore commenced a civil action against Nielsen in the United States
District Court for the Eastern District of Virginia, Alexandria Division,
bearing docket number 1:11-cv-00290-LMB-TRJ (the “Alexandria Action”), in which
comScore asserted infringement of United States Patent Nos. 7,260,837 and
7,930,285;

F. Nielsen denies the claims asserted by comScore in the Alexandria Action;

G. Nielsen US and comScore are concurrently entering into that certain Purchase
Agreement, by and between the Nielsen US and comScore of even date herewith (the
“Stock Purchase Agreement”), and that certain Voting Agreement, by and between
Nielsen US and comScore of even date herewith (the “Voting Agreement”), pursuant
to which (i) comScore shall issue and sell to Nielsen US, and Nielsen US shall
purchase from comScore, certain shares of Common Stock of comScore, and (ii) the
parties thereto will agree to certain terms relating to the voting of such
shares; and

H. The Parties desire to settle and compromise disputes, controversies, claims
and actions between and among them as set forth in this Agreement without the
need for further or future litigation, and to enter into the transactions
contemplated by this Agreement, the Stock Purchase Agreement and the Voting
Agreement on the terms and conditions provided in this Agreement and in the
Stock Purchase Agreement and Voting Agreement.



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

NOW, THEREFORE, in consideration of the foregoing Recitals and the promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

1.1 Defined Terms. Capitalized terms used in this Agreement shall have the
meaning set forth in the Recitals or elsewhere in this Agreement or as set forth
below in this Section 1.1:

(a) “Acquired Patents” means:

i. United States Patent Nos. 6,115,680; 6,418,470; 7,376,722; 7,386,473; and
7,613,635 and the patent applications from which the foregoing patents issued or
claim priority to;

ii. any and all patents that have issued or may issue from any of the patents
and patent applications described in (i);

iii. any and all patents (including all utility models, industrial designs,
inventors certificates, petty patents, patents of importation, patents of
addition, and other indicia of ownership of an invention or discovery issued by
any governmental authority anywhere in the world) and patent applications
anywhere in the world that, in whole or in part, claim priority to the benefit
of the filing date of, or are entitled to claim the benefit of any of the
patents or patent applications described in (i) or (ii), including any and all
child, continuation, continuation-in-part, continuing prosecution, divisional,
provisional, non-provisional, reissue, reexamination, substitution, extension
and counterpart patents and patent applications of any of the patents or patent
applications described in (i) or (ii);

iv. any and all patents (including all utility models, industrial designs,
inventors certificates, petty patents, patents of importation, patents of
addition, and other indicia of ownership of an invention or discovery issued by
any governmental authority anywhere in the world) and patent applications,
anywhere in the world, from which any of the patents or patent applications
described in (i), (ii), or (iii), in whole or in part, claim the benefit of
priority or otherwise or are entitled to claim the benefit of the filing date,
either directly or through multiple tiers, including any and all direct and
indirect parent patents or patent applications of any of the patents or patent
applications described in (i), (ii), or (iii); and

v. any and all extensions, reexaminations, patents resulting from post-grant
proceedings anywhere in the world, including but not limited to oppositions,
inter partes review and post-grant review, reissues, or renewals of any of the
patents or patent applications described in (i) through (iv) inclusive.

The Acquired Patents include, but are not necessarily limited to, those listed
on Exhibit A to this Agreement.

(b) “Affiliate” means with respect to a Party, any other Person that controls,
is controlled by or is under common control with such Party. For purposes of
this definition,

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

“control” (including, with correlative meaning, the terms “controlled by” or
“under the common control with”) shall mean the actual power, either directly or
indirectly through one or more intermediaries, to direct or cause the direction
of the management and policies of such a Party or Person, and control shall be
presumed to exist by the ownership or control by contract of fifty percent
(50%) or more of the voting securities of such entity or of the corporate
governance body of such Party or Person.

(c) “Alexandria Action” has the meaning set forth in the Recitals.

(d) “Claims” means all claims, counterclaims, demands, causes of action,
damages, liabilities, losses, expenses or obligations of any kind and of
whatever nature or character, whether in law or equity, or whether accrued,
actual, contingent, latent or otherwise, made or brought for the purpose of
recovering any damages or for the purpose of obtaining any equitable relief or
any other relief of any kind.

(e) “comScore Claims” has the meaning set forth in Section 4.1.

(f) “Covenant Period” has the meaning set forth in Section 4.3.

(g) “Covenanting Party” has the meaning set forth in Section 4.3.

(h) “Divested Asset” has the meaning set forth in Section 5.6.

(i) “Licensed Patents” means:

i. United States Patent Nos. 7,260,837; 7,685,275; 7,849,154; and 7,930,285 and
the patent applications from which the foregoing patents issued or claim
priority to;

ii. any and all patents that have issued or may issue from any of the patents
and patent applications described in (i);

iii. any and all patents (including all utility models, industrial designs,
inventors certificates, petty patents, patents of importation, patents of
addition, and other indicia of ownership of an invention or discovery issued by
any governmental authority anywhere in the world) and patent applications
anywhere in the world that, in whole or in part, claim priority to, the benefit
of the filing date of, or are entitled to claim the benefit of any of the
patents or patent applications described in (i) or (ii), including any and all
child, continuation, continuation-in-part, continuing prosecution, divisional,
provisional, non-provisional, reissue, reexamination, substitution, extension
and counterpart patents and patent applications of any of the patents or patent
applications described in (i) or (ii);

iv. any and all patents (including all utility models, industrial designs,
inventors certificates, petty patents, patents of importation, patents of
addition, and other indicia of ownership of an invention or discovery issued by
any governmental authority anywhere in the world) and patent applications,
anywhere in the world, from which any of the patents or patent applications
described in (i), (ii), or (iii), in whole or in part, claim the benefit of
priority or otherwise or are entitled to claim the benefit of the filing date,
either directly or through multiple tiers, including any and all direct and
indirect parent patents or patent applications of any of the patents or patent
applications described in (i), (ii), or (iii); and

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

v. any and all extensions, reexaminations, patents resulting from post-grant
proceedings anywhere in the world, including but not limited to oppositions,
inter partes review and post-grant review, reissues, or renewals of any of the
patents or patent applications described in (i) through (iv) inclusive.

The Licensed Patents include, but are not necessarily limited to, those listed
on Exhibit B to this Agreement.

(j) “Nielsen Claims” has the meaning set forth in Section 4.2.

(k) “Nielsen Licensed Product” means any product (hardware and/or software),
service, device, system, process, method, article of manufacture, apparatus or
combination of one or more of the foregoing, the manufacture, use, sale, offer
for sale or import of which would, but for the rights granted under this
Agreement to Nielsen and its Affiliates, directly infringe or constitute
contributory infringement or active inducement of infringement of any claim(s)
of an Acquired Patent or a Licensed Patent.

(1) “Norfolk Action” has the meaning set forth in the Recitals.

(m) “Person” means a trust, corporation, partnership, joint venture, limited
liability company or other legal entity.

(n) “Preexisting Licenses” has the meaning set forth in Section 5.7.

(o) “Red Sheriff Patents” means:

i. United States Patent Nos. 5,796,952; 6,138,155; 6,643,696; 6,763,386; and
7,406,516 and the patent applications from which the foregoing patents issued or
claim priority to;

ii. any and all patents that have issued or may issue from any of the patents
and patent applications described in (i);

iii. any and all patents (including all utility models, industrial designs,
inventors certificates, petty patents, patents of importation, patents of
addition, and other indicia of ownership of an invention or discovery issued by
any governmental authority anywhere in the world) and patent applications
anywhere in the world that, in whole or in part, claim priority to, the benefit
of the filing date of, or are entitled to claim the benefit of any of the
patents or patent applications described in (i) or (ii), including any and all
child, continuation, continuation-in-part, continuing prosecution, divisional,
provisional, non-provisional, reissue, reexamination, substitution, extension
and counterpart patents and patent applications of any of the patents or patent
applications described in (i) or (ii);

iv. any and all patents (including all utility models, industrial designs,
inventors certificates, petty patents, patents of importation, patents of
addition, and other indicia

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

of ownership of an invention or discovery issued by any governmental authority
anywhere in the world) and patent applications, anywhere in the world, from
which any of the patents or patent applications described in (i), (ii), or
(iii), in whole or in part, claim the benefit of priority or otherwise or are
entitled to claim the benefit of the filing date, either directly or through
multiple tiers, including any and all direct and indirect parent patents or
patent applications of any of the patents or patent applications described in
(i), (ii), or (iii); and

v. any and all extensions, reexaminations, patents resulting from post-grant
proceedings anywhere in the world, including but not limited to oppositions,
inter partes review and post-grant review, reissues, or renewals of any of the
patents or patent applications described in (i) through (iv) inclusive.

(p) “Running Royalty” has the meaning set forth in Section 5.7.

(q) “Third Party” shall mean any Person who or which is neither a Party nor an
Affiliate of a Party.

(r) “Transfer” means any assignment, conveyance, sale, transfer, exchange,
assignment, gift, lien, encumbrance or other disposition.

(s) “Transition Period” has the meaning set forth in Section 5.4.

ARTICLE II

DISMISSAL OF ACTIONS

2.1 Dismissal of Pending Litigation and Related Obligations.

(a) On the Effective Date, each Party shall execute and deliver to the other
Parties this Agreement.

(b) On the Effective Date, each Party shall execute, or cause their respective
counsel to execute, and deliver to the other Parties the Stipulations in the
forms attached as Exhibit C and Exhibit D.

(c) On the Effective Date, each of Nielsen US and comScore shall execute and
deliver to the other the Stock Purchase Agreement in the form attached as
Exhibit E, the Voting Agreement in the form attached as Exhibit F and the Patent
Assignment in the form attached as Exhibit G.

(d) Within three (3) business days after the Effective Date, comScore shall
cause its counsel to file the Stipulation of Dismissal for the Alexandria Action
(Exhibit C) with the United States District Court for the Eastern District of
Virginia, Alexandria Division.

(e) Within three (3) business days after the Effective Date, Nielsen shall cause
its counsel to file the Stipulation of Dismissal for the Norfolk Action Exhibit
D with the United States District Court for the Eastern District of Virginia,
Norfolk Division.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

2.2 No Admission of Liability. This Agreement sets forth a compromise and
settlement of disputed claims for the purpose of avoiding the costs,
disruptions, and uncertainties associated with further litigation. Such
compromise and settlement does not constitute a ruling on the merits, an
admission as to any issue of fact or principle at law or an admission of
liability of any Party. Without limitation of the foregoing, the Parties
acknowledge that nothing in this Agreement, the Stock Purchase Agreement or the
Voting Agreement is intended to constitute an admission or concession of
liability regarding any of the comScore Claims or Nielsen Claims.

ARTICLE III

PAYMENT AND COSTS

3.1 Payment in the Form of Securities. As consideration for all sale of the
Acquired Patents and the other promises, covenants and agreements in this
Agreement, and subject to the terms and conditions of this Agreement, the Stock
Purchase Agreement and the Voting Agreement, comScore shall pay, and Nielsen US
shall accept, the shares of the Common Stock of comScore specified in the Stock
Purchase Agreement.

3.2 Taxes. Unless otherwise provided in the Stock Purchase Agreement, all taxes
shall be the financial responsibility of the Party obligated to pay such taxes
as determined by the applicable law and no Party shall be liable for any taxes
of any other Party incurred in connection with amounts paid under this
Agreement.

3.3 Costs. Except as otherwise expressly provided herein, each Party shall bear
its own costs, expenses, and attorneys’ fees incurred in connection with (a) the
Alexandria Action, (b) the Norfolk Action, (c) the negotiation, execution and
delivery of this Agreement, its Exhibits and any stipulations, assignments and
instruments attached hereto, and (d) the transactions and the follow-on
activities contemplated by and reasonably necessary to implement this Agreement.

ARTICLE IV

RELEASE OF PATENT CLAIMS; COVENANTS NOT TO SUE

4.1 Release by comScore. comScore, on behalf of comScore, its Affiliates, and
the predecessors, successors and assigns of comScore and its Affiliates
(collectively, the “comScore Releasing Parties”), releases and forever
discharges Nielsen US and NetRatings, their respective Affiliates, and each of
their respective representatives, shareholders, members, trustees, officers,
directors, managers, employees, agents, attorneys, partners, divisions,
predecessors, successors and permitted assigns (collectively, the “Nielsen
Released Parties”) from (a) any and all Claims that comScore made, asserted or
brought in the Alexandria Action; (b) any and all Claims that comScore made,
asserted or brought in the Norfolk Action; and (c) any and all Claims related to
the Licensed Patents for activities conducted before the Effective Date (all of
the foregoing in clauses (a), (b), and (c), collectively, the “comScore
Claims”); provided, however, that the release in this Section 4.1 is personal to
Nielsen US, NetRatings and each of the other Nielsen Released Parties and is not
intended to benefit any unnamed Third Party in any way.

4.2 Release by Nielsen US and NetRatings. Nielsen US and NetRatings, on behalf
of Nielsen US and NetRatings, and their respective Affiliates, and the
predecessors, successors and permitted assigns of Nielsen US, NetRatings and
their respective Affiliates (collectively, the

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

“Nielsen Releasing Parties”), releases and forever discharges comScore, its
Affiliates, and each of its representatives, shareholders, members, trustees,
officers, directors, managers, employees, agents, attorneys, partners,
divisions, predecessors, successors and permitted assigns (collectively, the
“comScore Released Parties”) from (a) any and all Claims that Nielsen US or
NetRatings made, asserted or brought in the Alexandria Action; (b) any and all
Claims that Nielsen US and NetRatings made, asserted or brought in the Norfolk
Action; and (c) any and all Claims related to the Assigned Patents and/or Red
Sheriff Patents for activities conducted before the Effective Date (all of the
foregoing in clauses (a), (b) and (c), collectively, the “Nielsen Claims”);
provided, however, that the release in this Section 4.2 is personal to comScore
and each of the other comScore Released Parties and is not intended to benefit
any unnamed Third Party in any way.

4.3 Covenants Not to Sue. Subject to the terms of this Agreement, (i) for a
period beginning on the Effective Date and ending three (3) years thereafter
(“Covenant Period”), each Party (“Covenanting Party”), on behalf of itself and
its Affiliates and their respective successors and assigns, hereby covenants not
to sue any other Party or its Affiliates for direct or indirect infringement,
contributory infringement or active inducement of infringement of any patent
owned by, or licensed to, the Covenanting Party or its Affiliates (whether such
patent is now owned or licensed by the Covenanting Party or hereafter owned or
licensed by the Covenanting Party), based on any of such other Party’s or its
Affiliates’ efforts to make, use, lease, sell, offer to sell, import, export, or
otherwise transfer any product (hardware and/or software), service, device,
system, process, method, article of manufacture, apparatus or combination of one
or more of the foregoing, anywhere in the world, and (ii) each Covenanting
Party, on behalf of itself and its Affiliates and their respective successors
and assigns, hereby waives the right to recover damages and all other remedies
for any such direct or indirect infringement, contributory infringement or
active inducement of infringement accruing during the Covenant Period.

4.4 Covenants Follow the Patents. No Party shall Transfer any patents that are
subject to the covenant not to sue in Section 4.3 unless such Transfer is
expressly subject to such covenant for the term of the Covenant Period
then-remaining as of the date of the Transfer. Damages, if any, that would
otherwise accrue during the Covenant Period shall not accrue against a Party,
its Affiliates or their respective successors and assigns during the Covenant
Period and are hereby released and discharged, subject to the other terms and
provisions of this Agreement. The covenants not to sue granted to an Affiliate
of Party in Section 4.3 shall (a) apply automatically and commence without
notice on the date such Affiliate becomes an Affiliate of such Party during the
Covenant Period; and (b) terminate automatically and without notice on the
earlier of (i) the date such Affiliate ceases to be an Affiliate of such Party,
or (ii) the date of expiration of the Covenant Period. The release and discharge
of damages in this Section 4.4 shall apply to an Affiliate only as of the date
that Affiliate becomes an Affiliate of such Party and expires on such date the
Affiliate ceases to be an Affiliate of such Party.

4.5 Unknown Claims. Each Party has been advised by legal counsel and is familiar
with the provision of Section 1542 of the California Civil Code, which is set
forth below. Nielsen knowingly waives any rights it may have under Section 1542,
and under any similar provision of any other state or federal law, including at
common law with respect to the Nielsen Claims identified in Section 4.2(c), and
comScore knowingly waives any rights it may have under Section 1542, and under
any similar provision of any other state or federal law, including at common law
with respect to the comScore Claims identified in Section 4.1(c).

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

ARTICLE V

PATENT PURCHASE AND LICENSES

5.1 Assignment of Acquired Patents and Reservation of License. Effective as of
the Effective Date and subject to the other terms and conditions of this
Agreement and rights reserved herein by Nielsen, Nielsen US hereby sells,
transfers, conveys and assigns to comScore all right, title and interest
throughout the world in and to the Acquired Patents, and comScore hereby
purchases the Acquired Patents and accepts such assignment from Nielsen US
subject to the other terms and conditions of this Agreement and the rights and
license reserved herein by Nielsen US. Without limitation of and subject to the
foregoing, the rights acquired by comScore include the following:

(a) all rights to make applications for patents or other forms of protection for
the Acquired Patents throughout the world and to apply throughout the world for
certificates of invention, utility models, industrial design protections, design
patent protections, or other governmental grants or issuances of any type
related to any of the patents, patent applications or the novel inventions
disclosed in the Acquired Patents, as well as to claim and receive the benefit
of the right of priority provided by the International Convention for the
Protection of Industrial Property, as amended, or by any convention which may
henceforth be substituted for it, including the right to invoke and claim such
right of priority without further written or oral authorization;

(b) all causes of action and enforcement rights of any kind throughout the world
(whether such causes of action or enforcement rights are known or unknown;
currently pending, filed, to be filed; or otherwise) under the Acquired Patents
(excluding Nielsen US’s right to enforce any Preexisting License as provided
herein) including for past, current and future infringement of the Acquired
Patents; and

(c) all rights to collect royalties or other payments under or on account of the
Acquired Patents throughout the world (excluding Nielsen US’s right to collect
payments under the Preexisting Licenses, which right is subject to the
conditions set forth in Section 5.7).

5.2 No Obligation to Transfer Know-How. For the avoidance of doubt, nothing in
Agreement shall (a) obligate Nielsen to disclose, transfer or license to
comScore any confidential information, trade secrets or know-how (whether
unpatented or patented) regarding the inventions claimed or described in any
Acquired Patent, or (b) obligate comScore to disclose, transfer or license to
Nielsen any confidential information, trade secrets or know-how (whether
unpatented or patented) regarding the inventions claimed or described in any
Licensed Patent or Acquired Patent.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

5.3 Assistance In Effectuating Assignment. At the reasonable request of
comScore, Nielsen agrees to execute and deliver such other instruments and do
and perform such other acts and things within Nielsen’s control as may be
reasonably necessary for effecting completely the consummation of the transfer
of ownership in and to the Acquired Patents as contemplated hereby, including
the execution, acknowledgment and recordation of other such assignments and
other papers as necessary or desirable, for fully perfecting and conveying unto
comScore the benefit of the transfer of ownership in and to the Acquired Patents
throughout the world as contemplated hereby.

5.4 Assistance in Prosecution and Maintenance. Nielsen shall use commercially
reasonable efforts to assist comScore in preventing abandonment of any of the
Acquired Patents during the period beginning on the Effective Date and ending
six weeks after the Effective Date, or such lesser period as comScore may
reasonably specify (“Transition Period”). To that end, comScore and Nielsen will
cooperate to effect a smooth transfer of the prosecution and maintenance of the
Acquired Patents from Nielsen to comScore as follows:

(a) During the Transition Period, Nielsen agrees, upon the reasonable request of
comScore, to do all things necessary, proper, or advisable, on a
country-by-country basis, to assist in obtaining, perfecting, or sustaining the
Acquired Patents, including continuing to (i) pay annuities and maintenance fees
and (ii) respond to official office actions, in each case using the same
standard of care and diligence that it used with respect to the Acquired Patents
before the Effective Date. Any response to an official office action made during
the Transition Period shall require the prior approval of comScore.

(b) As promptly as reasonably possible after the Effective Date, but not longer
than one (1) month thereafter, Nielsen shall deliver to comScore originals or,
if such originals are not in Nielsen’s custody, copies of each patent
prosecution (docket) file in its possession for each of the Acquired Patents.
Within five (5) business days of the Effective Date, Nielsen shall also send
letters to its patent prosecution counsel of record and, directly or through
such patent prosecution counsel, to each foreign associate firm responsible for
the preparation and prosecution of any Acquired Patent informing such firm that
Nielsen has assigned all of Nielsen’s right, title and interest in and to the
Acquired Patents to comScore as provided in this Agreement and directing that
such firm (i) immediately send all originals or, if such originals are not in
such counsel’s custody, copies of Nielsen’s files associated with the Acquired
Patents to comScore in accordance with such counsel’s document retention policy;
and (ii) invoice Nielsen for all costs and expenses incurred in connection with
the transfer of the files. If necessary, Nielsen agrees to thereafter assist
comScore in procuring all such files from such patent prosecution counsel and
foreign associate firms. Nielsen shall also promptly deliver to comScore copies
of all assignment agreements in its or such patent prosecution counsels’
possession for the Acquired Patents.

(c) comScore will reimburse Nielsen for all costs and expenses actually and
reasonably incurred by Nielsen in connection with the activities conducted under
Section 5.3 and this Section 5.4 after the Effective Date, including the fees
and costs of its patent prosecution counsel and foreign associate firms. Nielsen
will invoice comScore for all such costs and expenses, providing in reasonable
detail the basis therefore, and comScore shall pay to Nielsen all such amounts
due within thirty (30) days of date of invoice.

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

(d) Nielsen will instruct its patent maintenance fee and annuities payment
service and its outside patent agents/counsel to cease the activities described
in this Section 5.4 after the expiration of the Transition Period. Any further
activities to prosecute or maintain the Acquired Patents after the expiration of
the Transition Period shall be the sole responsibility and cost of comScore.

(e) As promptly as reasonably possible after the Effective Date, but not longer
than one (1) month thereafter, comScore will, at its sole cost and expense,
instruct its patent counsel to notify each applicable governmental authority
associated with the Acquired Patents of the transfer of responsibility for
ongoing prosecution and maintenance of the Acquired Patents and record the
assignment of the Acquired Patents made hereby using a short form of assignment
agreement substantially in the form attached as Exhibit G or such other form as
is customary to be used for such purposes in the applicable jurisdiction.

5.5 Assistance in Litigation. Nielsen, at the sole cost of comScore, shall, if
reasonably requested to do so by comScore, use commercially reasonable efforts
to (a) cooperate in any litigation related to the Acquired Patents, and
(b) authorize those persons who are employees of Nielsen or the Affiliates that
it controls at time of comScore’s request and who are also named as inventors on
the subject Acquired Patent(s) to cooperate in any litigation relating to the
subject Acquired Patent(s). Nielsen further agrees to provide comScore with
copies of correspondence with prospective licensees of the Acquired Patents that
are not otherwise subject to a protective order and are in its custody and
readily available that relate to past efforts to enforce or license any Acquired
Patent.

5.6 Reservation of License by Nielsen.

(a) The assignment of the Acquired Patents is made, and comScore accepts it,
subject to Nielsen US’s reservation to Nielsen US, NetRatings and each of their
Affiliates, and comScore hereby grants to Nielsen US, NetRatings and each of
their Affiliates, a worldwide, fully paid up, royalty-free, irrevocable and
non-terminable, non-transferable and non-exclusive right and license (without
the right to grant sublicenses), under the Acquired Patents to make, have made,
use, offer for sale, sell, import and otherwise transfer Nielsen Licensed
Products. The license rights reserved and granted to an Affiliate of Nielsen US
or NetRatings in this Section 5.6 shall (i) apply automatically and commence
prospectively without notice on the date an Affiliate becomes an Affiliate of
Nielsen US or NetRatings; and (ii) shall continue and survive any merger,
consolidation, asset or equity sale or other event by which such entity ceases
to be an Affiliate of Nielsen US or NetRatings.

(b) The foregoing license shall also continue and shall not terminate in
connection with the sale by Nielsen US, NetRatings or any of their Affiliates of
any covered service, line of business, entity, division or product line
(“Divested Asset”); provided, however, that (i) such continuing license under
Section 5.6(b) will not include products, services or activities of the
acquiring company other than those specific products, services and activities
sold by the Divested Asset prior to divestiture, (ii) such continuing license
under Section 5.6(b) shall continue only as to a sale whereby Nielsen US,
NetRatings or its Affiliate completely divests itself of said Divested Asset,
and (iii) any continuing license that arises as a result this Section 5.6 must
be for a legitimate business purpose and not for the purpose of undermining
comScore’s ability to license the Acquired Patents to third parties.

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

5.7 Existing Licenses and Future Royalty Payments.

(a) The assignment of the Acquired Patents is made, and comScore accepts such
assignment, subject to the terms and conditions of the licenses made before the
Effective Date and set forth on Exhibit H (the “Preexisting Licenses”).

(b) If, after the Effective Date, royalty payments (calculated based and paid on
the basis of the number of licensed units or, products or services sold or
licensed or percentage of gross or net sales as set forth in a Preexisting
License (“Running Royalty”)) become due and payable from a Third Party under a
Preexisting License, Nielsen shall use commercially reasonable efforts to
collect such Running Royalties and, within thirty (30) days of receipt, remit
them to comScore without deduction, setoff or counterclaim. For the avoidance of
doubt, comScore shall not be entitled to receive, and Nielsen shall not be
obligated to collect or pay to comScore, any lump sum payment received under a
Preexisting License.

(c) Nothing hereunder shall be deemed an assignment of any Preexisting License
to comScore, and comScore shall not be deemed a third party beneficiary of any
such Preexisting License.

(d) Nielsen shall indemnify, defend and hold comScore and each comScore Released
Party harmless from and against any and all Claims made, asserted or brought by
any party to a Preexisting License that are based on, or arise out of, a
Preexisting License, including any Claim for indemnification under or breach of
a Preexisting License.

5.8 Subsequent Assignments.

(a) comScore covenants and agrees that any subsequent sale, assignment, other
transfer, or conveyance, by operation of law or otherwise, of any of the
Acquired Patents after the Effective Date is made or occurs subject to the
license rights granted or reserved in Section 5.6 and 5.9 and the covenant in
Section 4.3; and comScore shall ensure the same is documented and expressly
accepted by the purchaser, grantee, assignee or successor as part of any
transaction relating thereto.

(b) Nielsen covenants and agrees that any subsequent sale, assignment, other
transfer, or conveyance, by operation of law or otherwise, of any Affiliate or
Divested Asset after the Effective Date is made or occurs subject to the terms
and conditions in Section 5.6; and Nielsen shall ensure the same is documented
and expressly accepted by the purchaser, grantee, assignee or successor as part
of any transaction relating thereto.

(c) comScore shall give written notice to Nielsen within thirty (30) days of the
closing of any sale, assignment, other transfer, or conveyance that is subject
to the terms set forth in Section 5.8(a) above; and Nielsen shall give written
notice to comScore within thirty (30) days of the closing of any sale,
assignment, other transfer, or conveyance that is subject to the terms set forth
in Section 5.8(b) above.

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

5.9 License to Licensed Patents. Subject to the terms and conditions of this
Agreement, comScore hereby grants to Nielsen US, NetRatings and their respective
Affiliates, a worldwide, fully paid up, royalty-free, irrevocable,
non-terminable and non-transferable, and non-exclusive right and license
(without the right to grant sublicenses) under the Licensed Patents to make,
have made, use, offer for sale, sell and import Nielsen Licensed Products.
Subject to the terms and conditions of this Agreement, the license rights
granted to an Affiliate of Nielsen US or NetRatings in this Section 5.8 shall
(a) apply automatically and commence prospectively and without notice on the
date such Affiliate becomes an Affiliate of Nielsen US or NetRatings; and
(b) terminate automatically and without notice on the date such Affiliate ceases
to be an Affiliate of Nielsen US or NetRatings. For the avoidance of doubt, no
license is granted to any Person that is not an Affiliate.

5.10 Marking. If Nielsen US or NetRatings marks any of the Nielsen Licensed
Products with patent numbers of the Licensed Patents or Acquired Patents, it
shall, and shall cause its respective Affiliates to, mark all Nielsen Licensed
Products sold or offered for sale under the licenses granted or reserved herein
in accordance with applicable law.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

6.1 Representations of the Parties. Each Party represents and warrants to each
of the other Parties, as of the Effective Date, that:

(a) Such Party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation and has full corporate power
and authority to enter into this Agreement and Exhibits and to carry out the
provisions hereof and thereof;

(b) Such Party has taken all corporate action necessary to authorize the
execution and delivery of this Agreement and Exhibits and the performance of its
obligations hereunder and thereunder;

(c) This Agreement and Exhibits have been duly executed by such Party and
constitute a valid and legally binding obligation of such Party, enforceable in
accordance with their respective terms;

(d) The execution, delivery and performance of this Agreement and Exhibits by
such Party does not conflict with any agreement, instrument or understanding,
oral or written, to which it is a party or by which it may be bound, nor violate
any material law or regulation of any court, governmental body or administrative
or other agency having jurisdiction over it;

(e) Such Party represents and warrants that it has been advised by its counsel
of its rights and obligations under this Agreement and Exhibits and enters into
this Agreement and Exhibits freely, voluntarily, and without duress; and

(f) Such Party represents and warrants that it is not relying on any promises,
inducements, or representations other than those provided herein.

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

6.2 Representations and Warranties of Nielsen. Nielsen represents and warrants
to comScore, as of the Effective Date, that:

(a) To the best of Nielsen’s knowledge, Exhibit A sets forth a complete and
accurate list of:

i. all Acquired Patents that have been or are registered, filed, granted, or
issued, or that have been or are subject to an application for registration,
filing, grant or issuance;

ii. all jurisdictions in which such Acquired Patents have been or are
registered, granted, or issued or in which registrations, grants or issuances
have been applied for; and

iii. all registration numbers, issuance numbers, grant numbers, serial numbers
and application numbers, as applicable.

(b) To the best of Nielsen’s knowledge, Exhibit H sets forth a complete and
accurate list of, and Nielsen has provided complete and accurate copies of, each
agreement that materially affects, in any manner, title to, or comScore’s
enjoyment of, the Acquired Patents, including each license to one or more of the
patents or patent applications in the Acquired Patents, or a right or option to
obtain such a license;

(c) Except for Preexisting Licenses, there has been no previous Transfer or
other grant of rights under the Acquired Patents or any other agreement by
Nielsen US or NetRatings that materially affects, in any manner, title to, or
comScore’s enjoyment of, the Acquired Patents, including an assignment of full
or partial rights in or to one or more of the patents or patent applications in
the Acquired Patents, a license to one or more of the patents or patent
applications in the Acquired Patents, or a right or option to obtain such a
license;

(d) To the best of Nielsen’s knowledge, no Running Royalties are due or payable
under any Preexisting License as of the Effective Date, and no Running Royalties
will, after the Effective Date, become due or payable under any Preexisting
License;

(e) Nielsen is the sole owner of all right, title and interest in and to each of
the Acquired Patents;

(f) All maintenance fees, annuities and other payments owed to the USPTO or any
non-U.S. patent office in connection with the Acquired Patents and due and
payable before the Effective Date have been paid in full;

(g) None of the Acquired Patents is currently pending in any reexamination,
reissue, opposition, or interference proceeding, and, to the knowledge of
Nielsen, no such proceedings are pending or threatened.

(h) Nielsen has the authority to act on behalf of the Nielsen Releasing Parties
to the extent that this Agreement recites undertakings, promises, covenants or
obligations of said Persons;

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

(i) Nielsen has not Transferred, in whole or in part, voluntarily or
involuntarily, any Nielsen Claim, and no Person (other than Nielsen) had or has
any interest in any Nielsen Claim.

(j) The remedies for any breach of or inaccuracy as of the Effective Date in any
of the representations and warranties contained in this Section 6.2 or in any
officer’s certificate provided by Nielsen US pursuant to Section 5.7 shall
survive the Effective Date in perpetuity or until the expiration of the
applicable statute of limitations, if earlier.

6.3 Representations and Warranties of comScore. comScore represents and warrants
to Nielsen, as of the Effective Date, that:

(a) To the best of comScore’s knowledge, Exhibit B sets forth a complete and
accurate list of:

i. all Licensed Patents that have been or are registered, filed,-granted, or
issued, or that have been or are subject to an application for registration,
filing, grant or issuance;

ii. all jurisdictions in which such Licensed Patents have been or are
registered, granted, or issued or in which registrations, grants or issuances
have been applied for; and

iii. all registration numbers, issuance numbers, grant numbers, serial numbers
and application numbers, as applicable.

(b) To the best of comScore’s knowledge, comScore has the right and authority to
grant the license to the Licensed Patents upon the terms specified herein;

(c) None of the Licensed Patents is currently pending in any reexamination,
reissue, opposition, or interference proceeding, and, to the knowledge of
comScore, no such proceedings are pending or threatened.

(d) comScore has the authority to act on behalf of the comScore Releasing
Parties to the extent that this Agreement recites undertakings, promises,
covenants or obligations of said Persons;

(e) comScore has not Transferred, in whole or in part, voluntarily or
involuntarily, any comScore Claim, and no Person had or has any interest in any
comScore Claim.

(f) The remedies for any breach of or inaccuracy as of the Effective Date in any
of the representations and warranties contained in this Section 6.3 shall
survive the Effective Date in perpetuity or until the expiration of the
applicable statute of limitations, if earlier.

6.4 No Other Representations or Warranties. EXCEPT AS PROVIDED IN SECTIONS 6.1,
6.2 AND 6.3, NO PARTY MAKES ANY REPRESENTATION TO ANY OTHER PARTY AND EACH PARTY
HEREBY DISCLAIMS ANY AND ALL SUCH

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

OTHER REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS, IMPLIED, ARISING BY
OPERATION OF LAW, OR OTHERWISE UNDER THIS AGREEMENT AND EXCEPT AS PROVIDED IN
SECTIONS 6.1, 6.2 AND 6.3, THE ACQUIRED PATENTS ARE ASSIGNED BY NIELSEN, AND THE
LICENSED PATENTS AND ACQUIRED PATENTS ARE LICENSED BY COMSCORE, AS-IS, WHERE-IS,
AND WITH ALL FAULTS. Without limiting the foregoing, nothing contained in this
Agreement shall be construed as: (a) a warranty or representation by any Party
that any manufacture, sale, use or other disposition of products by any other
Party has been or will be free from infringement of any patents (except the
Acquired Patents and Licensed Patents); (b) an agreement by any Party to bring
or prosecute actions or suits against Third Parties for infringement, or
conferring any right to any other Party to bring or prosecute actions or suits
against Third Parties for infringement; (c) a warranty or representation by any
Party as to the patentability, validity, or enforceability of any of the
Licensed Patents or Acquired Patents, or (d) conferring any right to any other
Party to use in advertising, publicity, or otherwise, any trademark, trade name
or names of any other Party, or any contraction, abbreviation or simulation
thereof without the prior written consent of such other Party.

ARTICLE VII

TERM AND TERMINATION

7.1 Term. This Agreement becomes effective on the Effective Date and remains in
effect until terminated in accordance with Section 7.2.

7.2 Termination. This Agreement terminates with respect to each Acquired Patent
or Licensed Patent when such patent expires or is finally determined (including
any appellate process) by a governmental authority of competent jurisdiction to
be unpatentable, invalid or unenforceable. This Agreement terminates in its
entirety when all Acquired Patents and Licensed Patents have expired or have
been determined by a governmental authority of competent jurisdiction to be
unpatentable, invalid or unenforceable. Except as set forth in the preceding
sentence, this Agreement, the rights reserved to the Acquired Patents, and the
license grants hereunder may be terminated only by mutual agreement of the
Parties, and may not be terminated for any other reason. All other remedies
available by law and in this Agreement shall remain in effect.

7.3 Survival. Termination of this Agreement shall not relieve any Party of any
obligation accrued before termination. Additionally, the provisions of Articles
I, VIII and IX and Sections 4.1-4.5, 5.6, 5.7(d), 5.8, 5.9, 6.2(j), 6.3(f), 6.4,
and 7.3 shall survive termination as applicable.

ARTICLE VIII

CONFIDENTIALITY

8.1 Confidentiality. From and after the Effective Date, no Party shall disclose
the terms of this Agreement except:

(a) with the prior written consent of the other Party;

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

(b) to any governmental body having jurisdiction and specifically requiring such
disclosure;

(c) in response to a valid subpoena or as otherwise may be required to comply
with any rules or regulations of any court, provided, however, that prior to any
such disclosure pursuant to this Section, the Party seeking disclosure shall
promptly, if permitted by law, notify the other Party and, that prior to any
such disclosure, take all reasonable actions in an effort to minimize the nature
and extent of such disclosure, including seeking a protective order;

(d) for the purposes of disclosure in connection with the Securities and
Exchange Act of 1934, as amended, the Securities Act of 1933, as amended, and
any other reports filed with the Securities and Exchange Commission, or any
other filings, reports or disclosures that may be required under applicable
laws, regulations or the rules of any exchange where a Party’s securities are
traded;

(e) to a Party’s accountants, legal counsel, tax advisors and other financial
and legal advisors, subject to obligations of confidentiality at least as
stringent as those contained herein; or

(f) with obligations of confidentiality at least as stringent as those contained
herein, to a counterparty in connection with a proposed merger, acquisition,
financing or similar transaction.

8.2 Protective Orders. In furtherance hereof, each Party will, and will direct
its counsel to, promptly comply with the protective orders in the Alexandria
Action and the Norfolk Action with respect to the return or destruction of
confidential information; provided, however that Nielsen agrees that comScore
may retain and use for any purpose all information and materials related to the
Acquired Patents. For the avoidance of doubt, upon filing with the Court, any
stipulation attached hereto as an Exhibit shall not be confidential.

8.3 Publicity. Except as provided in Section 8.1 (d), no Party will authorize or
issue a press release or any other announcement or communication regarding this
Agreement or the relationship contemplated herein or therein absent prior mutual
agreement in writing by all Parties. Notwithstanding the foregoing and
Section 8.1 above, upon the Effective Date any Party may state that the Parties
have entered into a settlement agreement regarding the Norfolk Action and
Alexandria Action.

ARTICLE IX

MISCELLANEOUS

9.1 Reservation of Rights. Except as expressly set forth in this Agreement and
its Exhibits, nothing herein shall be deemed a grant or waiver by any Party of
any rights, title or interest in, to or under any patents, technology or other
intellectual property rights of such Party or its Affiliates, whether by
implication, by estoppel or otherwise.

9.2 Assignment. No party may assign or otherwise transfer its rights and
obligations under this Agreement except in connection with the sale of all or
substantially all of the assets of the Party or the merger or consolidation of
such Party. Except as provided in the preceding sentence, this Agreement may not
be assigned or otherwise transferred (by operation of law or otherwise), in
whole or in part, by any Party to any other Person and any attempt to do so
shall be null and void.

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

9.3 Notices. All notices and other communications under this Agreement must be
in writing and will be deemed to have been duly given upon (a) delivery by hand
(with written confirmation of receipt), (b) transmission by telecopier (with
written confirmation of receipt), provided that a copy is sent by registered
mail, return receipt requested, or (c) receipt by the addressee, if sent by a
nationally recognized overnight delivery service providing receipt of delivery,
and, for any of (a), (b) and (c), using the information set forth below (or such
information as may be provided in the future by written notice that has been
provided pursuant to this Section 9.3):

 

If to Nielsen or NetRatings   

The Nielsen Company (US) LLC

770 Broadway

New York, New York 10003

Attention: Legal Department

Facsimile: (646) 654-4982

   with a copy (which shall not constitute notice) to:   

Jones Day

1755 Embarcadero Road

Palo Alto, CA 94303

Attention: Greg Lanier

Facsimile: (650) 739-3900

   If to comScore:   

comScore, Inc.

11950 Democracy Drive

Suite 600

Reston, VA 20190

Attention: General Counsel

Facsimile: (703) 376-6604

   with a copy (which shall not constitute notice) to:   

Covington & Burling LLP

1201 Pennsylvania Ave., N.W.

Washington, DC 20004-2401

Attention: Kevin B. Collins

Facsimile: 202-778-5598

  

9.4 Governing Law and Choice of Forum. The Parties agree that this Agreement
shall be governed, interpreted, and construed in accordance with the laws of the
State of Delaware (without regard to its conflict of law principles). Each of
the Parties consents to the exclusive jurisdiction and venue of the United
States District Court for the Eastern District of Virginia with regard to any
and all dispute(s) arising in connection with this Agreement unless no federal
subject matter jurisdiction exists, in which case the action or proceeding shall
be brought only in the courts of the Commonwealth of Virginia located in Fairfax
County, VA.

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

9.5 Limitation of Liability. NO PARTY WILL BE LIABLE FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, RELIANCE, PUNITIVE OR SPECIAL DAMAGES
ARISING UNDER THIS AGREEMENT, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

9.6 Severability. If any provision of this Agreement is held to be illegal or
unenforceable, such provision shall be limited or eliminated to the minimum
extent necessary so that the remainder of this Agreement will continue in full
force and effect and be enforceable. The Parties agree to negotiate in good
faith an enforceable substitute provision for any invalid or unenforceable
provision that most nearly achieves the intent of such provision.

9.7 Modification; Waiver. No modification or amendment to this Agreement, nor
any waiver of any rights hereunder, will be effective unless assented to in
writing by the Party to be charged, and the waiver of any breach or default will
not constitute a waiver of any other right hereunder or any subsequent breach or
default.

9.8 Construction. Any rule of construction to the effect that ambiguities are to
be resolved against the drafting party will not be applied in the construction
or interpretation of this Agreement. As used in this Agreement, the words
“include” and “including” and variations thereof, will not be deemed to be terms
of limitation, but rather will be deemed to be followed by the words “without
limitation.” The headings in this Agreement will not be referred to in
connection with the construction or interpretation of this Agreement.

9.9 Counterparts. This Agreement and its Exhibits may be executed in
counterparts or duplicate originals, all of which shall be regarded as one and
the same instrument, and which shall be the official and governing version in
the interpretation of this Agreement. This Agreement and its Exhibits may be
executed by facsimile signatures or other electronic means and such signatures
shall be deemed to bind each Party as if they were original signatures.

9.10 Integration. No promise, inducement or agreement not expressed in this
Agreement and Exhibits has been made to any Party in connection with this
Agreement. This Agreement and Exhibits constitute the entire agreement among the
Parties with respect to the subject matter hereof.

9.11 Binding Effect. This Agreement shall be binding upon and for the benefit of
the Parties hereto and their respective executors, administrators, trustees,
successors and permitted assigns.

<signature page follows>

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each Party hereto as of the date first above written.

 

THE NIELSEN COMPANY (US) LLC     NETRATINGS, LLC By:  

/s/ James W. Cuminale

    By:  

/s/ James W. Cuminale

Name:   JAMES W. CUMINALE     Name:   JAMES W. CUMINALE Title:   CEO     Title:
  President COMSCORE, INC.       By:  

/s/ Kenneth Tarpey

      Name:   KENNETH TARPEY       Title:   Chief Financial Officer      

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

Exhibit A

Acquired Patents

NIELSEN US 6,418,470

 

ID

   Country    App No.    Patent No.      Appl. Type   

App Title

   Status    Appl. Date    Grant Date 81024699    US    09/111,963     
6,327,619       Priority    METERING OF INTERNET CONTENT USING A CONTROL   
Granted    08 Jul 1998    04 Dec 2001 81025914    US    09/791,268     
6,418,470       Continuation    METERING OF INTERNET CONTENT USING A CONTROL   
Granted    22 Feb 2001    09 Jul 2002 81024700    Canada    2,272,506     
2,272,506       Secondary    METERING OF INTERNET CONTENT USING A CONTROL   
Granted    19 May 1999    17 Feb 2009

 

A-1



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

NIELSEN US 7,376,722

 

ID

   Country    App No.    Patent No.      Appl. Type   

App Title

   Status    Appl. Date    Grant Date 81025283    US    09/763,338     
7,376,722       Designated
PCT    NETWORK RESOURCE MONITORING AND MEASUREMENT SYSTEM AND METHOD    Granted
   07 Aug 2000    20 May 2008 81025285    US    12/100,685       Continuation   
NETWORK RESOURCE MONITORING AND MEASUREMENT SYSTEM AND METHOD    Abandoned    10
Apr 2008    81025282    US    12/100,698      7,953,791       Divisional   
NETWORK RESOURCE MONITORING AND MEASUREMENT SYSTEM AND METHOD    Granted    10
Apr 2008    31 May 2011 81054855    US    12/780,890      7,953,839      
Continuation    NETWORK RESOURCE MONITORING AND MEASUREMENT SYSTEM AND METHOD   
Granted    15 May 2010    31 May 2011 81080416    US    13/098,358      
Continuation    NETWORK RESOURCE MONITORING AND MEASUREMENT SYSTEM AND METHOD   
Issue Fee
Paid    29 Apr 2011    81025277    Australia    PQ 206399          NETWORK USER
MEASUREMENT SYSTEM AND METHOD    Expired    06 Aug 1999    81025284    Australia
   200062543      781008       Divisional    NETWORK RESOURCE MONITORING AND
MEASUREMENT SYSTEM AND METHOD    Granted    07 Aug 2000    28 Apr 2005 81025279
   EP    00949006.1       Designated
PCT    NETWORK RESOURCE MONITORING AND MEASUREMENT SYSTEM AND METHOD   
Published    07 Aug 2000    81077187    EP    10012280.3-1244       Divisional
   NETWORK RESOURCE MONITORING AND MEASUREMENT SYSTEM AND METHOD    Published   
07 Aug 2000    81025280    Japan    2001-516087      4799788       Designated
PCT    NETWORK RESOURCE MONITORING AND MEASUREMENT SYSTEM AND METHOD    Granted
   07 Aug 2000    26 Oct 2011 81077132    Japan    2010-234049       Divisional
   NETWORK RESOURCE MONITORING AND MEASUREMENT SYSTEM AND METHOD    Published   
18 Oct 2010    81025281    New Zealand    NZ 517638      517638       Designated
PCT    NETWORK RESOURCE MONITORING AND MEASUREMENT SYSTEM AND METHOD    Granted
   07 Aug 2000    81025278    PCT    AU00/00937       PCT
Application    NETWORK RESOURCE MONITORING AND MEASUREMENT SYSTEM AND METHOD   
Lapsed    07 Aug 2000       US    13/329,199       Continuation    NETWORK
RESOURCE MONITORING AND MEASUREMENT SYSTEM AND METHOD    Filed    16 Dec 2011   

 

A-2



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

NIELSEN US 7,386,473 - US 7,613,635

 

ID

   Country    App No.    Patent No.      Appl. Type   

App Title

   Status    Appl. Date    Grant Date 81025615    US    08/707,279     
6,108,637       Priority    CONTENT DISPLAY MONITOR    Granted    03 Sep 1996   
22 Aug 2000 81026020    US    09/490,495      7,386,473       Secondary   
CONTENT DISPLAY MONITOR    Granted    25 Jan 2000    10 Jun 2008 81026027    US
   11/618,055      7,716,326       Divisional    CONTENT DISPLAY MONITOR   
Granted    29 Dec 2006    11 May 2010 81026031    US    11/618,251     
7,590,568       Divisional    CONTENT DISPLAY MONITOR    Granted    29 Dec 2006
   15 Sep 2009 81026036    US    11/618,233       Divisional    CONTENT DISPLAY
MONITOR    Rejected    29 Dec 2006    81026037    US    11/618,213     
7,613,635       Divisional    CONTENT DISPLAY MONITOR    Granted    29 Dec 2006
   03 Nov 2009 81026038    US    11/618,193      7,756,974       Continuation   
CONTENT DISPLAY MONITOR    Granted    29 Dec 2006    13 Jul 2010 81026039    US
   11/618,176      7,644,156       Continuation    CONTENT DISPLAY MONITOR   
Granted    29 Dec 2006    05 Jan 2010 81026040    US    11/618,144     
7,653,724       Continuation    CONTENT DISPLAY MONITOR    Granted    29 Dec
2006    26 Jan 2010 81026041    US    11/618,118      7,720,964      
Continuation    CONTENT DISPLAY MONITOR    Granted    29 Dec 2006    18 May 2010
81026042    US    11/618,102      7,650,407       Continuation    CONTENT
DISPLAY MONITOR    Granted    29 Dec 2006    19 Jan 2010 81026097    US   
11/618,086      7,720,963       Continuation    CONTENT DISPLAY MONITOR   
Granted    29 Dec 2006    18 May 2010 81026043    US    11/618,072      
Continuation    CONTENT DISPLAY MONITOR    Abandoned    29 Dec 2006    81076282
   US    12/849,420       Continuation    CONTENT DISPLAY MONITOR    Published
   03 Aug 2010    81025989    Australia    42437/97      735285      
Designated PCT    CONTENT DISPLAY MONITOR    Granted    29 Aug 1997    05 Jul
2001 81025997    Belgium    97940719.4      0 870 234       Designated EP   
CONTENT DISPLAY MONITOR    Granted    29 Aug 1997    26 Mar 2003 81025990   
Canada    2246746       Designated PCT    CONTENT DISPLAY MONITOR    Abandoned
   29 Aug 1997    81025991    China    97191556.3      CN 1174316C     
Designated PCT    CONTENT DISPLAY MONITOR    Granted    29 Aug 1997    03 Nov
2004 81026017    China    200410033715.3      CN 100380341       Divisional   
CONTENT DISPLAY MONITOR    Granted    29 Aug 1997    09 Apr 2008 81026021   
China    200410033713.4      CN 1306410       Divisional    CONTENT DISPLAY
MONITOR    Granted    29 Aug 1997    21 Mar 2007 81026025    China   
200610094354.2      CN 100507868       Designated PCT    CONTENT DISPLAY MONITOR
   Granted    29 Aug 1997    01 Jul 2009 81025998    Denmark    97940719.4     
0 870 234       Designated EP    CONTENT DISPLAY MONITOR    Granted    29 Aug
1997    26 Mar 2003 81025992    EP    97940719.4      0870234       Designated
PCT    CONTENT DISPLAY MONITOR    Granted    29 Aug 1997    26 Mar 2003 81026014
   EP    20010106943          CONTENT TRANSFERRING SYSTEM    Abandoned    29 Aug
1997    81026019    EP    20010123166          CONTENT TRANSFERRING METHOD   
Abandoned    29 Aug 1997    81025999    Finland    97940719.4      0 870 234   
   Designated EP    CONTENT DISPLAY MONITOR    Granted    29 Aug 1997    26 Mar
2003

 

A-3



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

81026000    France    97940719.4      0870234       Designated EP   
CONTENT DISPLAY MONITOR    Granted    29 Aug 1997    26 Mar 2003 81026001   
Germany    97940719.4      DE69720186       Designated EP    CONTENT DISPLAY
MONITOR    Granted    29 Aug 1997    26 Mar 2003 81025993    Hong Kong   
99102791.9      1018327       Designated PCT    CONTENT DISPLAY MONITOR   
Granted    02 Jul 1999    28 Oct 2005 81026018    Hong Kong    05103917.9     
1071215       Divisional    CONTENT DISPLAY MONITOR    Granted    10 May 2005   
30 Apr 2009 81026022    Hong Kong    051039160.0      1071214       Designated
PCT    CONTENT DISPLAY MONITOR    Granted    10 May 2005    08 Jun 2007 81026028
   Hong Kong    071027812      1097615       Designated PCT    CONTENT DISPLAY
MONITOR    Granted    15 Mar 2007    11 Sep 2009 81026002    Ireland   
97940719.4      0 870 234       Designated EP    CONTENT DISPLAY MONITOR   
Granted    29 Aug 1997    26 Mar 2003 81026003    Italy    97940719.4     
0870234       Designated EP    CONTENT DISPLAY MONITOR    Granted    29 Aug 1997
   26 Mar 2003    Liechtenstein    97940719.4      0870234       Designated EP
   CONTENT DISPLAY MONITOR    Published    29 Aug 1997    81026004    Spain   
97940719.4      ES2195170       Designated EP    CONTENT DISPLAY MONITOR   
Granted    29 Aug 1997    26 Mar 2003 81026005    Sweden    97940719.4      0
870 234       Designated EP    CONTENT DISPLAY MONITOR    Granted    29 Aug 1997
   26 Mar 2003 81026006    Switzerland    97940719.4      0870234      
Designated EP    CONTENT DISPLAY MONITOR    Granted    29 Aug 1997    26 Mar
2003 81026007    UK    97940719.4      0 870 234       Designated EP   
CONTENT DISPLAY MONITOR    Granted    29 Aug 1997    26 Mar 2003 81025621    PCT
   US97/15353       PCT Application    CONTENT DISPLAY MONITOR    Lapsed    29
Aug 1997   

 

A-4



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

NIELSEN US 6,115,680

 

ID

  

Country

   App No.    Patent No.     

Appl. Type

  

App Title

  

Status

   Appl. Date    Grant Date

81025665

   US    08/474,082      5,675,510       Priority    COMPUTER USE METER AND
ANALYZER    Granted    07 Jun 1995    07 Oct 1997

81025930

   US    08/973,173      6,115,680       Designated PCT    COMPUTER USE METER
AND ANALYZER    Granted    07 Jun 1995    05 Sep 2000

81026023

   US    09/616,317       Continuation    COMPUTER USE METER AND ANALYZER   
Abandoned    19 May 2000   

81026026

   US    10/037,174       Continuation    COMPUTER USE METER AND ANALYZER   
Abandoned    29 Oct 2001   

81025691

   Australia    199662739      701,813       Designated PCT    COMPUTER USE
METER AND ANALYZER    Granted    07 Jun 1996    04 Feb 1999

81025692

   Brazil    PI9609217.3       Designated PCT    COMPUTER USE METER AND ANALYZER
   Final Rej    07 Jun 1996   

81025693

   Canada    2,223,919      2,223,919       Designated PCT    COMPUTER USE METER
AND ANALYZER    Granted    07 Jun 1996    09 Jul 2002

81025695

   Germany    0921533       Designated PCT    COMPUTER USE METER AND ANALYZER   
Published    07 Jun 1996   

81025969

   EP    07005982.9       Divisional    COMPUTER USE METER AND ANALYZER   
Published    07 Jun 1996   

81077125

   EP    10012282.9       Divisional    COMPUTER USE METER AND ANALYZER   
Published    07 Jun 1996   

81025694

   EP    96921533          COMPUTER USE METER AND ANALYZER    Abandoned    07
Jun 1996   

81025696

   Japan    502197/97      3317705       Designated PCT    COMPUTER USE METER
AND ANALYZER    Granted    07 Jun 1996    26 Aug 2002

81025697

   Mexico    PA/a/1997/979752      193,614       Designated PCT    COMPUTER USE
METER AND ANALYZER    Granted    05 Dec 1997    07 Oct 1999

81025698

   Norway    975728          Måler og analysator for datamaskinbenyttelse   
Abandoned    05 Dec 1997   

81025666

   PCT    US96/10091          COMPUTER USE METER AND ANALYZER    Lapsed   
07 June 1996   

*        *        *

 

A-5



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

Exhibit B

Licensed Patents

 

IMATTER

NO.

  

COUNTRY

ID

  

TYPE

  

SERIAL NO.

  

PATENT

NO.

  

TITLE

  

RELATED

  

STATUS

  

FILE

  

ISSUE

13186-

0002P01

   US    PRV    60/353,993       PERFORMANCE MONITORING AND ANALYSIS      
ABANDONED    02/05/02   

13186-

0004001

   US    UTL    10/358,377    7,930,285   

SYSTEMS AND METHODS OF USER

DEMOGRAPHIC REPORTING USABLE FOR INDENTIFYING USERS AND COLLECTING USAGE DATA

  

13186-

0004P01

   ISSUED    02/05/03    04/19/11

13186-

0004002

   US    UTL    13/078,667       SYSTEMS FOR AND METHODS OF USER DEMOGRAPHIC
REPORTING USABLE FOR INDENTIFYING USERS AND COLLECTING USAGE DATA   

13186-

0004001

   PUBLISHED    04/01/11   

 

B-1



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

IMATTER

NO.

   COUNTRY
ID    TYPE    SERIAL NO.    PATENT
NO.   

TITLE

   RELATED    STATUS    FILE    ISSUE 13186- 0004CA1    CA    UTL    2474815   
   SYSTEMS AND METHODS FOR USER IDENTIFICATION, USER DEMOGRAPHIC REPORTING AND
COLLECTING USAGE DATA    13186-
0004WO1    PENDING    02/05/03    13186- 0004EP1    EP    UTL    3737601.9      
SYSTEMS AND METHODS FOR USER IDENTIFICATION, USER DEMOGRAPHIC REPORTING AND
COLLECTING USAGE DATA    13186-


0004WO1

   PUBLISHED    02/05/03    13186- 0004P01    US    PRV    60/355,785       USER
DEMOGRAPHIC REPORTING    13186-


0002P01

   ABANDONED    02/12/02   

 

B-2



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

IMATTER

NO.

  

COUNTRY

ID

  

TYPE

  

SERIAL NO.

   PATENT
NO.   

TITLE

  

RELATED

  

STATUS

  

FILE

  

ISSUE

13186-

0004WO1

   WO    UTL   

PCT/US2003/0

03225

     

SYSTEMS AND METHODS FOR USER

IDENTIFICATION,

USER

DEMOGRAPHIC REPORTING AND COLLECTING USAGE DATA

  

13186-

0002P01

  

NAT

PHASE

   02/05/03   

13186-

0010001

   US    UTL    09/532,890    7,181,412    SYSTEMS AND METHODS FOR COLLECTING
CONSUMER DATA   

13186-

0004P01

   ISSUED    03/22/00    02/20/07

13186-

0010002

   US    UTL    11/619,795       SYSTEMS AND METHODS FOR COLLECTING CONSUMER
DATA   

13186-

0010001

  

ABANDO

NED

   01/04/07   

13186-

0010CA1

   CA    UTL    2403879       SYSTEMS AND METHODS FOR COLLECTING CONSUMER DATA
  

13186-

0010WO1

   PENDING    03/20/01   

13186-

0010EP1

   EP    UTL    1922473.2       SYSTEMS AND METHODS FOR COLLECTING CONSUMER DATA
  

13186-

0010WO1

  

ABANDO

NED

   03/20/01   

 

B-3



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

IMATTER

NO.

   COUNTRY
ID    TYPE    SERIAL NO.    PATENT
NO.   

TITLE

   RELATED    STATUS    FILE    ISSUE

13186-

0010MX1

   MX    UTL    PA/a/2002/009


205

      SYSTEMS AND METHODS FOR COLLECTING CONSUMER DATA    13186-


0010WO1

   CLOSED    03/20/01   

13186-

00l0WOl

   WO    UTL    PCT/US01/087


85

      SYSTEMS AND METHODS FOR COLLECTING CONSUMER DATA    13186-


0010001

   NAT


PHASE

   03/20/01   

13186-

0011001

   US    UTL    10/358,391    7,493,655    SYSTEMS FOR AND METHODS OF PLACING
USER INDENTIFICATION IN THE HEADER OF DATA PACKETS USABLE IN USER DEMOGRAPHIC
REPORTING AND COLLECTING USAGE DATA    13186-


0010001

   ISSUED    02/05/03    02/17/09

13186-

0011002

   US    UTL    12/347,464       USER IDENTIFICATION IN THE HEADER OF DATA
PACKETS    13186-


0011001

   PUBLISHED    12/31/08   

 

B-4



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

IMATTER

NO.

   COUNTRY
ID    TYPE    SERIAL NO.    PATENT
NO.   

TITLE

   RELATED   

STATUS

   FILE    ISSUE

13186-

0012001

   US    UTL    10/358,376    7,260,837   

SYSTEMS AND METHODS FOR USER

IDENTIFICATION,

USER

DEMOGRAPHIC REPORTING AND COLLECTING USAGE DATA USING BIOMETRICS

   13186-


0010001

   ISSUED    02/05/03    08/21/07

13186-

0012002

   US    UTL    11/836,075      

SYSTEMS AND METHODS FOR USER

IDENTIFICATION,

USER

DEMOGRAPHIC REPORTING AND COLLECTING USAGE DATA USING BIOMETRICS

   13186-


0012001

   PUBLISHED    08/08/07   

 

B-5



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

IMATTER

NO.

  

COUNTRY

ID

  

TYPE

  

SERIAL NO.

  

PATENT

NO.

  

TITLE

  

RELATED

  

STATUS

  

FILE

  

ISSUE

13186-

0048001

   US    UTL    11/183,339    7,849,154   

ACQUIRING, STORING, AND CORRELATING PROFILE DATA OF CELLULAR MOBILE

COMMUNICATIONS SYSTEM’S USERS TO EVENT

  

13186-

0048P01

   ISSUED    07/18/05    12/07/10

13186-

0048002

   US    UTL    12/961,092      

ACQUIRING, STORING, AND CORRELATING PROFILE DATA OF CELLULAR MOBILE

COMMUNICATIONS SYSTEM’S USERS TO EVENT

  

13186-

0048001

   PUBLISHED    12/06/10   

13186-

0048P01

   US    PRV    60/694,451      

ACQUIRING, STORING, AND CORRELATING PROFILE DATA OF CELLULAR MOBILE

COMMUNICATIONS SYSTEM’S USERS TO EVENT

      EXPIRED    06/27/05   

 

B-6



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

IMATTER

NO.

   COUNTRY
ID    TYPE    SERIAL NO.    PATENT
NO.   

TITLE

   RELATED   

STATUS

   FILE    ISSUE   13186-0049001    US    UTL    11/903,089      

ACQUIRING, STORING, AND CORRELATING PROFILE DATA OF CELLULAR MOBILE

COMMUNICATIONS SYSTEM’S USERS TO EVENT

   13186-


0048001

   ABANDONED    09/20/07    NA(PITKO
W l)    US    UTL    11/640,441    7,685,275   

NETWORK

INTERACTION

ANALYS

      ISSUED    12/15/06      03/23/10    NA(PITKO
W 2)    US    UTL    11/640,125      

NETWORK

INTERACTION

CORRELATION

      PENDING    12/15/06    NA(PITKO
W 3)    US    PRV    61/007,915      

NETWORK

INTERACTION

MONITORING

DEVICE

      EXPIRED    12/15/06    NA(PITKO
W 4)    US    UTL    11/986,311      

NETWORK

INTERACTION

MONITORING

APPLIANCE

   PITKOW 3    PENDING    11/19/07    NA(PITKO
W 5)    US    UTL    .
12/077,947      

NETWORK

INTERACTION

MONITORING

APPLIANCE

   PITKOW 4    PENDING    03/21/08   

 

B-7



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

 

IMATTER

NO.

   COUNTRY
ID    TYPE   

SERIAL NO.

   PATENT
NO.   

TITLE

  

RELATED

   STATUS   

FILE

   ISSUE

NA(PITKO

W 6)

   WO    UTL   

PCT/US2007/0

25133

      A NETWORK INTERACTION MONITORING APPLICATION    PITKOW 1 PITKOW 2 PITKOW 3
PITKOW 4    EXPIRED    12/07/07    N/A    AU    UTL    2003210825      

SYSTEMS AND METHODS FOR USER

IDENTIFICATION,

USER

DEMOGRAPHIC REPORTING AND COLLECTING USAGE DATA

   13186- 0004WO1    LAPSED    2/5/2003    N/A    AU    UTL    200149270      
SYSTEMS AND METHODS FOR COLLECTING CONSUMER DATA   

13186-

0010WO1

   LAPSED    3/20/2001   

*        *        *

 

B-8



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

Exhibit C

Stipulation of Dismissal for Alexandria Action

(See attached.)



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA

ALEXANDRIA DIVISION

 

COMSCORE, INC.,

     )            )      

Plaintiff,

     )       Civil Action No. 1:11-CV-290-LMB/TRJ      )      

v.

     )            )      

THE NIELSEN COMPANY (US), LLC

     )      

and NETRATINGS, LLC,

     )            )      

Defendants.

     )            )      

STIPULATION OF DISMISSAL

Pursuant to Fed. R. Civ. P. 41(a)(l)(A)(ii), the Plaintiff and Defendants hereby
stipulate and agree that the above action, including all claims and affirmative
defenses, are dismissed WITH PREJUDICE, subject to the terms of that certain
agreement entitled “PATENT PURCHASE, LICENSE AND SETTLEMENT AGREEMENT” and dated
December 20, 2011 with each party to bear its own costs, expenses and attorneys’
fees.

 

C-1



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

SO AGREED AND STIPULATED:

 

Dated: December 20, 2011    Dated: December 20, 2011 By:    By:

/s/ Kevin Collins                                                             

  

/s/ Walter Kelley                                                             

Richard Rainey (pro hac vice)

Kevin B. Collins (pro hac vice)

Paul A. Ainsworth (pro hac vice)

Brian G. Bieluch (pro hac vice)

Erica N. Andersen (VSB No. 76466)

COVINGTON & BURLING LLP

1201 Pennsylvania Avenue, N.W.

Washington, D.C. 20004

Tel: (202) 662-6000

Fax: (202) 778-5598

rrainey@cov.com

koollins@cov.com

painsworth@cov.com

bbieluch@cov.com

eandersen@cov.com

 

K. Courtney Macdonald (VSB No. 77014)

COVINGTON & BURLING LLP

The New York Times Building

620 8th Avenue

New York, NY 10018

Tel: (212) 841-1000

Fax: (212) 841-1010

cmacdonald@cov.com

 

Stephen E. Noona (VSB No. 25367)

KAUFMAN & CANOLES, PC

150 Main Street, Suite 2100

Norfolk, VA 23510

Tel: (757) 624-3239

Fax: (757) 624-3169

senoona@kaufcan.com

 

Attorneys for Plaintiff comScore, Inc.

  

Walter D. Kelley, Jr. (VSB No. 21622)

Tara Lynn R. Zurawski (VSB No. 73602)

JONES DAY

51 Louisiana Avenue, NW

Washington, DC 20001

Tel: (202) 879-3939

Fax: (202) 626-1700

wdkelley@jonesday.com

tzurawski@jonesday.com

 

Tharan Gregory Lanier (pro hac vice)

Joe C. Liu (pro hac vice)

Heather N. Fugitt (pro hac nice)

JONES DAY

1755 Embarcadero Road

Palo Alto, CA 94303

Tel: (650) 739-3939

Fax: (650) 739-3900

tglanier@jonesday.com

jcliu@jonesday.com

hfugitt@jonesday.com

 

Steven J. Corr (pro hac vice)

JONES DAY

555 South Flower Street, Fiftieth Floor

Los Angeles, CA 90071-2300

Tel: (213) 489-3939

Fax: (213) 243-2539

sjcorr@jonesday.com

 

Attorneys for Defendants The Nielsen Company (US), LLC and NetRatings, LLC

 

C-2



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

Exhibit D

Stipulation of Dismissal for Norfolk Action

(See attached.)



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA

NORFOLK DIVISION

 

 

 

THE NIELSEN COMPANY (US), LLC,

     )            )      

Plaintiff/Counterclaim

     )       Civil Action No. 2:11-CV-168-MSD/TRJ

Defendant,

     )            )      

v.

     )            )      

COMSCORE, INC.,

     )            )      

Defendant/Counterclaim

     )      

Plaintiff.

     )              )      

STIPULATION OF DISMISSAL

Pursuant to Fed. R. Civ. P. 41(a)(l)(A)(ii), the Plaintiff and Defendant hereby
stipulate and agree that the above action, including all claims, and
counterclaims and affirmative defenses, are dismissed WITH PREJUDICE, subject to
the terms of that certain agreement entitled “PATENT PURCHASE, LICENSE AND
SETTLEMENT AGREEMENT” and dated December 20, 2011 with each party to bear its
own costs, expenses and attorneys’ fees.

 

D-1



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

SO AGREED AND STIPULATED:

 

Date: December 20, 2011

   Date: December 20, 2011

By:

   By:

/s/ Walter Kelley                                             

  

/s/ Kevin Collins                                             

Walter D. Kelley, Jr. (VSB No. 21622)

Tara Lynn R. Zurawski (VSB No. 73602)

JONES DAY

51 Louisiana Avenue, NW

Washington, DC 20001

Tel: (202) 879-3939

Fax: (202) 626-1700

wdkelley@jonesday.com

tzurawski@jonesday.com

 

Tharan Gregory Lanier (pro hac vice)

Joe C. Liu (pro hac vice)

Heather N. Fugitt (pro hac vice)

JONES DAY

1755 Embarcadero Road

Palo Alto, CA 94303

Tel: (650) 739-3939

Fax: (650) 739-3900

tglanier@jonesday.com

jcliu@jonesday.com

hfugitt@jonesday.com

 

Steven J. Corr (pro hac vice)

JONES DAY

555 South Flower Street, Fiftieth Floor

Los Angeles, CA 90071-2300

Tel: (213) 489-3939

Fax: (213) 243-2539

sjcorr@jonesday.com

 

Attorneys for Plaintiff/Counterclaim Defendant

The Nielsen Company (US), LLC

  

Richard Rainey (pro hac vice)

Kevin B. Collins (pro hac vice)

Paul A. Ainsworth (pro hac vice)

Brain G. Bieluch (pro hac vice)

Erica N. Andersen (VSB No. 76466)

COVINGTON & BURLING LLP

1201 Pennsylvania Avenue, N.W.

Washington, D.C. 20004

Tel: (202) 662-6000

Fax: (202) 778-5598

rrainy@cov.com

kcollins@cov.com

painsworth@cov.com

bbieluch@cov.com

eandersen@cov.com

 

K. Courtney Macdonald (VSB No. 77014)

COVINGTON & BURLING LLP

The New York Times Building

620 8th Avenue

New York, NY 10018

Tel: (212) 841-1000

Fax: (212) 841-1010

cmacdonald@cov.com

 

Stephen E. Noona (VSB No. 25367)

KAUFMAN & CANOLES, PC

150 Main Street, Suite 2100

Norfolk, VA 23510

Tel: (757) 624-3239

Fax: (757) 624-3169

senoona@kaufcan.com

  

Attorneys for Defendant/Counterclaim Plaintiff
comScore, Inc.

 

D-2



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

Exhibit E

Form of Stock Purchase Agreement

(See attached.)



--------------------------------------------------------------------------------

CONFIDENTIAL

SUBJECT TO FED. R. EVID. 408

Exhibit F

Form of Voting Agreement

(See attached.)